Citation Nr: 1436395	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-25 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an extension of the delimiting date beyond March 1, 2011, for receipt of educational assistance under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1980 to February 2001.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision in April 2011 of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The issues of entitlement to a higher rating for a left small toe condition and to service connection for foot, toe, and ankle pain have been raised by the Veteran in forms submitted in June 2014, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), i.e., the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran entered active duty in November 1980 and was separated from service on February 28, 2001, with no further military service.
 
2.  The Veteran's delimiting period for receiving Chapter 30 educational benefits expired on March 1, 2011.
 
3.  In June 2010, the Veteran filed a request to extend the delimiting date beyond March 1, 2011, asserting she had 15 months remaining on her benefits entitlement.
 
4.  There is no evidence to show that the Veteran was prevented from completing a program of education within the eligibility period due to any personal physical or mental disability.



CONCLUSION OF LAW

The claim for an extension of the applicable delimiting date for receiving educational assistance benefits under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill), beyond March 1, 2011, is denied.  38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 21.1033(c), 21.7050(a), 21.7051(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. In the present case, no VCAA notice was sent to the Veteran. 

The United States Court of Appeals for Veterans Claims has held, however, that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  VA educational programs contain their own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031, 21.1032.  Further, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  In any event, in letters in July 2010, March 2011, and August 2011 the RO provided clear notification to the Veteran of the criteria for an extension of the delimiting date (including medical infeasibility for initiating/completing an education program, which was the only criteria applicable to her), what evidence was lacking to substantiate the claim, and what evidence VA still needed from the Veteran to satisfy such criteria.  Therefore, considering such notifications and what VA has done and will do if the requested evidence was received from the Veteran, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and to assist. 

Legal Criteria

The provisions of Chapter 30, Title 38 of the United States Code, allows for educational assistance for members of the Armed Forces after their separation from military service.  For eligibility to receive educational benefits pursuant to Chapter 30, an individual must serve a minimum of two years of active duty, depending on the obligated period of service at the time of induction, and be honorably discharged.  38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042(a). 

Generally, a veteran who entered active duty after June 1985 and who is eligible under the Montgomery GI Bill (MGIB) is entitled to 36 months of educational assistance, which must be used within 10 years of discharge from active duty.  38 U.S.C.A. § 3031; 38 C.F.R. § 21.7050(a).  The time limitation begins to run on the date of the veteran's last discharge or release from a period of active duty of ninety days or more of continuous service. 

The law provides that VA shall grant an extension of the applicable delimiting period provided that the veteran applies for an extension within a specified time period, and she was prevented from initiating or completing the chosen program during the original period due to physical or mental disability that did not result from the veteran's willful misconduct.  38 C.F.R. § 21.7051(a)(2).  It must be clearly established by medical evidence that such a program of education was medically infeasible, and VA will not consider a veteran who was disabled for a period of thirty days or less as having been prevented from initiating or completing a chosen program unless the evidence establishes that the veteran was prevented from enrolling or reenrolling in the chosen program or was forced to discontinue attendance because of the short disability.  38 C.F.R. § 21.7051(a)(2). 

The VA must receive a claim for an extended period of eligibility by the later of the following dates:  one year from the date on which the veteran's original period of eligibility ended, or one year from the date on which the veteran's physical or mental disability no longer prevented him from beginning or resuming a chosen program of education.  38 C.F.R. §§ 21.1033(c), 21.7051(a).  

Facts

The Veteran served on active duty from November 1980 to February 28, 2001, with no additional service after February 2001.  She was initially awarded Chapter 30 (Montgomery GI Bill) VA education benefits (VA Form 22-1990) by RO letter in December 2001.  She was notified at that time that her education benefits must be used before March 1, 2011, the date her eligibility would end.  Thereafter, for many years, the Veteran periodically attended educational courses.  The records show that at times she had to withdraw from a program of education for personal reasons.  

In June 2010, the Veteran filed a request for an extension of Chapter 30 benefits.  In her letter with attachments, she asserted that due to her job (as a disaster reserve technician) with a federal agency (Small Business Administration, or SBA) she was "deployed" in May 2010 to another state to assist where there had been flooding.  She indicated that before she left she notified her teacher, but she was concerned about her delimiting date of March 1, 2011, given that she had 15 months of benefits entitlement remaining.  She wanted to know what she had to do to "retain" her remaining educational entitlement past the delimiting date.  She was thereafter informed by letters in July 2010, March 2011, and August 2011 of the criteria/circumstances under which the law would permit an extension of the delimiting date, and she was asked to submit evidence in support of such circumstances.  Of the circumstances listed, the only one applicable to the Veteran was a situation in which she had a disability that prevented her from attending school.  

In various statements, such as in a statement dated in April 2011, the Veteran asserted that she had been employed at FEMA (Federal Emergency Management Agency) since 2004 and was called up during various periods in support of disaster relief.  For example, she noted that she was away from September 2004 through December 2005 and from May 2010 to June 2010, for operations in Florida, Mississippi, New Orleans, and Tennessee.  She stated that these operations prevented her from enrolling in or completing a course load, and that she desired the RO to consider her FEMA commitment when deciding her request for an extension of the delimiting date so that she could complete her certification as an interior designer.  On a January 2011 VA psychiatric examination report, she related that she worked part-time for the federal government delivering disaster assistance, and that she last worked in Tennessee after flooding had occurred there.  In other undated statements, she noted that she once took classes in building maintenance technology but withdrew for "personal reasons."  She also described how deaths in the family interfered with her starting or completing an education program.  In one particular statement, she indicated that she did not recall withdrawing from school due to her (service-connected) anemia or adjustment disorder but that she withdrew from school a number of times for personal reasons related to employment opportunities and having to travel out of town due to deaths in the family (a niece and a sister).  

Documentation in the file pertaining to changes in student status shows that the Veteran's schooling was interrupted for the reasons she described.  Moreover, on an undated form titled "Extention pf Ending Datye [sic] Attachment," which appears to have been received in January 2011, the Veteran was asked to indicate all periods during which she was unable to go to school or work due to a disability.  She answered that her depression caused her to miss school for the period of September 28, 2010 to October 1, 2010, because she was an inpatient at a VA hospital (this was also reported on a January 2011 VA psychiatric examination), and she fell behind in her coursework.  A letter from Winter Park Tech, dated in December 2010, indicates that the Veteran was a student attending its school in the interior decorating services program, and that her dates of enrollment were from January 2010 to the present, for a total of 15 hours per week.  

In an April 2011 letter, the RO notified the Veteran that her claim for an extension of the delimiting date for the receipt of education benefits was denied, on the basis that she did not meet any of the exceptions provided under the law.  She was informed that under the Chapter 30 program, her 10-year ending date could only be extended for one of the following circumstances:  she had been called to a later period of active duty for 90 days or more; she experienced a physical or mental disability that prevented her from completing an educational program; she received an upgraded discharge; she was held as a POW or was MIA; or she was involuntarily separated.  She was informed that her claim would be reconsidered if she submitted detailed evidence that any of the foregoing circumstances existed.  

In response, the Veteran submitted a statement in June 2011, disagreeing with the RO's decision.  She indicated that she was not able to start taking classes immediately after leaving the military due to a delay in processing her paperwork (she described how her conversion from one education program to another - VEAP to MGIB - took time), and that her jobs working at the SBA and FEMA took her away from home at various times during her eligibility period.  She stated that she was in fact currently away from home and did not know when she would return.  She stated that as of January 2011, she had 11 months and 29 days remaining of her Chapter 30 benefits, and inquired about converting her remaining entitlement to the Post-9/11 GI Bill program (Chapter 33 education benefits) if she was not able to receive an extension of the delimiting date for the Chapter 30 program.  
 
Analysis

The Veteran desired an extension of time beyond March 1, 2011 in which to use Chapter 30 education benefits, because she was unable to use such benefits beforehand due to family and employment considerations.  The record shows that she was discharged from active service on February 28, 2001, and the period of eligibility for Chapter 30 benefits ended on March 1, 2011.  She filed a request for extension of the delimiting date in June 2010, prior to the delimiting date.  Thus, the claim for an extended period of eligibility was timely filed, that is, one year from the date on which her original period of eligibility ended.  

After reviewing the file, the Board finds that under the law there is no basis upon which to extend the Veteran's delimiting date for her Chapter 30 educational benefits.  In order to do so, there must be evidence demonstrating that she was prevented from initiating or completing a program of education within the eligibility period on the basis of physical or mental disability not the result of her willful misconduct.  The Veteran has not shown by evidence, medical or otherwise, that a program of education was medically infeasible for her.  In fact, in one statement she denied that her service-connected disabilities caused her to withdraw from classes.  It is clear that her arguments for extending the delimiting date rest on circumstances beyond her control, including paperwork processing delays, family obligations, and job-related travel responsibilities.  Even when she reported that she missed school due to being hospitalized for depression from September 28, 2010 to October 1, 2010, it is not shown that her brief absence resulted in her failure to complete her chosen education program.  In that regard, the December 2010 letter from Winter Park Tech indicated that she attended its school from January 2010 to the present, for a total of 15 hours per week.  Thus, there is no clear evidence to show that the Veteran was forced to discontinue attendance due to her short disability.  38 C.F.R. § 21.7051(a).   

In sum, VA regulations provide an exception whereby the delimiting date may be extended in the case of medical disability of the Veteran, and that has not been demonstrated in this case.  

The Board observes that before the delimiting date, the Veteran submitted statements inquiring about having her Chapter 30 education benefits "converted" to Chapter 33 education benefits (i.e., Post 9/11 GI Bill), which has an eligibility period of 15 years (see 38 C.F.R. § 21.9530).  While the RO has not addressed these statements or considered whether they constitute a pending claim for Chapter 33 benefits, the Board interprets them as an alternative theory of entitlement to a delimiting date extension.  However, the Board finds that the Veteran does not meet the basic service eligibility requirements for Chapter 33 benefits on the basis that she has no active duty service after September 10, 2001, which is a pre-requisite for establishing eligibility for such benefits, even for the purposes of converting from Chapter 30 to Chapter 33 benefits.  See 38 C.F.R. §§ 21.9520(c)(1).  

The Board sympathizes with the Veteran's circumstances.  However, the Board is bound by the law, and this decision must be made in accordance with the relevant statutes and regulations.  Therefore, the Board finds that there is no factual basis to extend the delimiting date beyond March 1, 2011, in the absence of evidence demonstrating that the Veteran was prevented from initiating or completing the chosen program during the original period of eligibility due to physical or mental disability. 

As noted above, the legal criteria governing service eligibility requirements for Chapter 30 educational assistance are specific, and as the Veteran has not met the criteria for an extension of the delimiting date, her eligibility period for Chapter 30 benefits expired on March 1, 2011. 


ORDER

An extension of the delimiting date beyond March 1, 2011, for receipt of educational assistance under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill) is denied. 



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


